Citation Nr: 0711494	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  01-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbar spine 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a cervical spine 
disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for endometriosis and 
residuals of endometriosis, to include a total hysterectomy 
and bilateral salpingectomy-oophorectomy.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for Crohn's disease, to 
include irritable bowel syndrome.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a connective tissue 
disorder.

6.  Entitlement to an increased compensable rating for 
anemia. 

7.  Entitlement to an increased rating for hemorrhoids, 
evaluated as noncompensable prior to March 18, 2005 and 20 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 until March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2002, the Board denied the veteran's claim for 
entitlement to a compensable evaluation for hemorrhoids.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), and in a July 2003 Order, the Court 
granted the VA General Counsel's and Appellant's Joint Motion 
for Remand.  The Board's decision was vacated, and the claim 
was remanded for issuance of adequate VCAA notice and for VA 
to obtain the veteran's medical records.  In February 2004, 
the Board remanded the matter in order to comply with the 
Court's Order and to afford the veteran a VA examination.  
The case has now been returned to the Board for further 
appellate review. 

In March 2007, the veteran submitted additional statements 
and evidence in support of her claims, including raising new 
claims for entitlement to service connection for a 
psychiatric disorder, myasthenia gravis, and spastic 
dysphonia.  These issues are referred to the RO for 
appropriate action.

The issues of entitlement to service connection for lumbar 
spine disability; whether new and material evidence has been 
presented to reopen the claims for service connection for a 
cervical spine disability, endometriosis, Crohn's disease, 
and connective tissue disorder; entitlement to an increased 
compensable rating for anemia; and entitlement to an 
increased rating for hemorrhoids, evaluated as noncompensable 
prior to March 18, 2005 and 20 percent disabling thereafter 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


FINDINGS OF FACT

1.  A December 1996 RO decision denied a claim of entitlement 
to service connection for lumbar spine disability.  The 
veteran did not perfect an appeal to that claim and that 
decision is final.  

2.  Evidence submitted subsequent to the December 1996 
decision is new and bears directly and substantially upon the 
specific matter under consideration.


CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim that denied service connection for a lumbar 
spine disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a lumbar spine disability was denied 
in a December 1996 rating decision.  The appellant was 
furnished with notice of her right to appeal, but she did not 
appeal.  The December 1996 rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The RO reopened the claim and issued the October 2000 rating 
decision on appeal without first considering whether the 
appellant had furnished new and material evidence to reopen a 
final decision pursuant to 38 C.F.R. § 3.156 (a) (2000).  
Notwithstanding the RO's action, the Board is required to 
consider the issue of finality prior to any consideration on 
the merits.  38 U.S.C.A. §§ 5108, 7104(b); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Therefore, in March 2002, the 
Board remanded the issue to cure the procedural defects.  

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be reopened, and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  

The veteran filed her claim to reopen in August 2000.  The 
applicable law at the time of the veteran's filing defined 
new and material evidence as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that links a current disability to 
symptoms that began in service and continues to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Evidence before the RO in 1996 included the veteran's service 
medical records which noted that, in August 1973, the veteran 
was seen with complaints of recurrent low back pain.  
However, the March 1974 Separation Examination noted a normal 
evaluation for the spine.  Also before the RO in 1996 were VA 
treatment records that did not note a diagnosis of a lumbar 
spine disability.  

Since the December 1996 decision, numerous private and VA 
medical records have been associated with the claim's file 
which note constant complaints of back pain.  In July 2001, 
the veteran's physical therapist noted that she was being 
treated for a herniated nucleus pulposus at L4-5.

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for lumbar spine 
disability was the RO's December 1996 decision.  That 
decision denied entitlement to service connection because the 
evidence did not show that the veteran had a current 
diagnosis of a lumbar spine disability.

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the above 
mentioned medical records are new evidence because they were 
not previously considered by VA decision makers in December 
1996.  The evidence is material because it relates to the 
reason for denial by providing medical evidence of a current 
diagnosis, thus it must be considered in order to fairly 
decide the merits of the claim. 

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. § 3.159.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to the claim to reopen.  

	
ORDER

New and material evidence having been submitted, the claim 
for service connection for a lumbar spine disability is 
reopened, and the appeal is granted to this extent only.


REMAND

The veteran states that she injured her lower back during 
military service.  An August 1973 service medical record 
noted that the veteran was seen with complaints of recurrent 
low back pain.  However, the March 1974 Separation 
Examination noted a normal evaluation for the spine.  The 
veteran has been diagnosed with herniated nucleus pulposus at 
L4-5.  The Board also notes that the veteran was in a motor 
vehicle accident in 1997 in which she received an injury to 
her back.  Under such circumstances, the Board finds that a 
medical opinion is required to make a decision on the claim.

In March 2002, the Board remanded the issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a connective tissue disorder to 
cure procedural defects associated with the claim.  
Specifically, the RO was to provide the veteran notice of the 
laws and regulations concerning finality of rating decisions 
and the requirements to submit new and material evidence to 
reopen the claim.  See also Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The RO was to then issue a Supplemental Statement of 
the Case (SSOC) adjudicating whether her claim had been 
reopened.  The July 2006 SSOC failed to address the 
connective tissue disorder issue. 
 
During the March 2005 VA examination, the veteran stated that 
she was receiving Social Security disability benefits for her 
back disabilities and autoimmune syndrome.  These records 
have not been associated with the claim's file.

Finally, in March 2007, the veteran submitted documentation 
noting recent treatment at VA Medical Centers in New Orleans, 
Shreveport, and Alexandria as well as numerous Authorization 
and Consent to Release Information forms for the following: 
Opelousas General Hospital, Dr. Patrice Gillispie, Dr. Riad 
Hajmund, OLOL Hospital, Dr. James Bienune, Dr. Thomas 
Bertuccini, Dr. John Cobb, Dr. Linda Lipstate, LaFayette 
General Medical Center, Dr. Bradley Chastnant, Dr. Joe 
Wilson, Dr. Maureen Brennan, Dr. Charles Padgett, Dr. Kate 
Lee, and Dr. Martine Ducate.  VA has a duty to assist the 
veteran in the development of facts pertaining to her claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c), (d). 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Obtain the veteran's SSA records and associate 
them with the claim's folder.

2.  Obtain the veteran's medical records from the 
VAMC in Shreveport and New Orleans from August 2004 
to the present and from the VAMC in Alexandria from 
September 2005 to the present.

3.  Request the veteran's medical records from the 
following private physicians/facilities: Opelousas 
General Hospital, Dr. Patrice Gillispie, Dr. Riad 
Hajmund, OLOL Hospital, Dr. James Bienune, Dr. 
Thomas Bertuccini, Dr. John Cobb, Dr. Linda 
Lipstate, LaFayette General Medical Center, Dr. 
Bradley Chastnant, Dr. Joe Wilson, Dr. Maureen 
Brennan, Dr. Charles Padgett, Dr. Kate Lee, and Dr. 
Martine Ducate.  If no records are found, such 
response should be indicated.

4.  The RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current low back 
disability present.  After reviewing the entire 
record, the examiner should express an opinion as 
to whether it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that the 
veteran's low back disorder was either initially 
manifested in service or was otherwise related to 
her service.  The claim's folder must be made 
available to and reviewed by the examiner in 
conjunction with the scheduled examination.

5.  Send the veteran a letter containing the notice 
required by Kent v. Nicholson, 20 Vet. App. 1 
(2006); 38 U.S.C.A. §5103; and 38 C.F.R. § 3.159(b) 
informing her of the information, including medical 
or lay evidence, that is necessary to substantiate 
the re-opening of her claims as well as the 
underlying service connection claims.  The letter 
should inform her of which information and 
evidence, if any, that she is required to provide 
VA and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  She should 
specifically be requested to provide any evidence 
in her possession that pertains to the reason for 
the December 1996 denial, that the disabilities 
were not incurred in or related to active military 
service.  Finally, the veteran should be informed 
that the evidence will be considered new and 
material evidence only if it is evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

6.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and her representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


